Cook, J.,
dissenting. I would affirm the judgment of the court of appeals.
The majority reads the trust phrase “in his sole discretion” as applying to both the timing and the purpose of distributions from the trust. I depart from the court on this point. Instead, I read the phrase as applying only to the timing of distributions. The phrase is positioned between two timing restrictions. It reads, “[the] Trustee shall, from time to time, in his sole discretion, but in no event at greater intervals than 20 year periods after the death of such survivor, give the net income * * *.” The use of the preposition “but” supports this view, as “but” signals a restriction on the discretion conferred and thereby limits the phrase from being applicable to the rest of the sentence. “Sole discretion” in this trust means only that the trustee has sole discretion to choose when to make distributions, but this exclusive discretion is bounded by the requirement that the trustee distribute the net income at least once every twenty years.
*563I concede that the importance of this distinction is minimized by the trust language conferring broad powers on the trustee over the purposes of trust distributions through the trust language, “as said Trustee may deem advisable.”
I also respectfully disagree with the majority on its conclusion that the trust language makes the residents of the city the sole beneficiaries of the trust. Rather, I concur with the contrary conclusion of the court of appeals. It held that the city is the only entity intended to receive and expend the trust income to fulfill trust purposes deemed advisable by the trustee. The choice of the words “Municipal Purpose[s]” rather than “Public Purpose(s),” coupled with the designation that the trustee “give * * * to the Village,” supports this construction. The city is the logical conduit to receive and pass along funds given to benefit its residents.
Pfeifer, J., concurs in the foregoing dissenting opinion.